Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement dated October 15, 2021 has been considered.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	otherwise available to the public before the effective filing date of the claimed invention.

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent 	published or deemed published under section 122(b), in which the patent or application, as the case may be, 	names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0411105 A1)(“Lee”)1.  In the alternative, Claims 1–20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee2. 
	Lee has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Figure 21 (or in the alternative Figure 23) of Lee discloses: 
	a memory block comprising a first sub-block (Figure 21: WL0-–WL131; see also Figure 23: 730) and a second sub-block (Figure 21: WL132–WL223; see also Figure 23: WL633–634) that are connected between a common source line (Figure 21: CSL; see also Figure 23: 631) and a plurality of bit lines (Figure 21: BL; see also Figure 23: 650c, 660c, 750c, 760c) and vertically stacked (see ¶ 186 (describing upper and lower sub-blocks); 
	and a control circuit (Figure 20: 1210) configured to select any one of the common source line and the plurality of bit lines as a transmission path of an erase voltage based on positions of the first sub-block and the second sub-block (see ¶¶ 75, 187 (describing a lower GDIL erase method for the first-sub block and an upper GIDL erase method for the second sub-block)), 
	and perform erase operations on the first sub-block and the second sub-block in units of sub-blocks (see ¶ 187).

Regarding claim 2, Figure 21 of Lee discloses:
		wherein the second sub-block is stacked on the first sub-block and closer to the plurality of bit lines than the first sub-block (see Figure 21, Figure 23),
	 and wherein the control circuit is configured to: 
	select the plurality of bit lines as the transmission path of the erase voltage during an erase operation on the second sub-block (see ¶ 75 (describing applying an erase voltage to a bit line in an upper GIDL erase method), 
	and select the common source line as the transmission path of the erase voltage during an erase operation on the first sub-block (see ¶ 58 (describing ground select transistor GST connected to common source line CSL as a GIDL transistor in a lower GIDL erase method).

Regarding claim 3, Figure 21 of Lee discloses: 
	wherein a channel diameter of the first sub-block is greater than a channel diameter of the second sub-block at a point at which the first sub-block contacts the second sub-block (see Figure 21 (depicting diameter of DCH at intersection of UCH).

Regarding claim 4, Figure 23 of Lee discloses:
	wherein the memory block further comprises a third sub-block (word lines 635–636) stacked between the first sub-block and the second sub-block, 
	and wherein the control circuit is configured to select any one of the common source line and the plurality of bit lines as the transmission path of the erase voltage, based on cell types of the first sub-block and the second sub-block, and perform an erase operation on the third sub-block (see ¶¶ 75, 187).

Regarding claims 5 and 9–11
	Claims 5 and 9–11 are apparatus claims, however the claims do not further recite any structure of the apparatus.  Instead, the claims recite the manner in which the apparatus operates (i.e. configured with a higher level cell-type and selecting a transmission path, controlling first/second floating start timing).
	“[A]pparatus claims cover what a device is, not what a device does.”  MPEP
2114(II)(emphasis original).  Because claims 5 and 9–11 do not include any other structural limitations, the manner in which the apparatus operates does not distinguish it from the prior art apparatus.  	
	Moreover, the MPEP explains that Examiners are to presume claimed functions are
inherent when the prior art apparatus is substantially identical to the claimed apparatus. See
MPEP 2112.01(I) (“Product and Apparatus Claims – When the Structure Recited in the
Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are
Presumed to be Inherent”).  Because the prior art apparatus is substantially identical to the
claimed apparatus, the claimed functions are presumed inherent in the
prior art apparatus. See MPEP 2112.01(I).
	This presumption is rebuttable by Applicant either (1) showing the prior art
device and claimed device are not the same or (2) providing evidence that the prior art device is
incapable of performing the claimed functions. See In re Ludtke, 441 F.2d 660, 664 (CCPA
1971); see also MPEP 2112.01(I)(“When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence. See MPEP 2145(I).

Regarding claim 6, Figure 21 of Lee discloses: 
	wherein a number of word lines (132 word lines of WL0 – WL131) connected to the first sub-block is different from a number of word lines (92 word lines of WL132–WL223) connected to the second sub-block.

Regarding claim 7, Figure 21 of Lee discloses: 
	a plurality of first gate induced drain leakage (GIDL) transistors (GIDL_GSL in each memory block) coupled to the common source line; 
	a plurality of ground selection transistors (GSL0-–GSL2) respectively coupled to the plurality of first GIDL transistors; 
	a plurality of second GIDL transistors (GIDL_SSLu, GIDL_SSLd) respectively coupled to the plurality of bit lines; 	
	and a plurality of string selection transistors (SSL_U, SSL_D) respectively coupled to the plurality of second GIDL transistors.

Regarding claim 8, Figure 21 of Lee discloses:
	a first erase transistor (transistor connected to GSL0–GSL2) configured to select the common source line as the transmission path of the erase voltage; 
	and a second erase transistor (transistor connected to SSL_U, SSL_D) configured to select the plurality of bit lines as the transmission path of the erase voltage.

Regarding claim 12, Figures 20 and 23 of Lee discloses: 
	a lower chip (see ¶ 217 (describing a lower chip) ) comprising a peripheral circuit region (PERI); 
	and a first upper chip (see id. (describing a first upper chip and a second upper chip)) stacked on the lower chip, connected to the lower chip according to a bonding method (see id.), 
	and comprising a first cell region (CELL2),
	 wherein the first cell region comprises: a first metal layer (750c, 760c) formed adjacent to the lower chip and connected to a plurality of first bit lines; 
	a first substrate (710) formed at a higher level than the first metal layer and having a lower surface on which a first common source line (720) is formed;
	 and at least two first sub-blocks (wordlines 736–737, wordlines 732–735) connected between the plurality of first bit lines and the first common source line and vertically stacked, 
	and wherein the peripheral circuit region comprises a control circuit (Figure 20: 1210)  configured to: 
	select any one of the plurality of first bit lines and the first common source line as a transmission path of an erase voltage based on positions of the at least two first sub-blocks, and perform an erase operation on the at least two first sub-blocks (see ¶¶ 75, 187 (describing a lower GDIL erase method for a first-sub block and an upper GIDL erase method for a second sub-block)).

Regarding claim 13, Figure 21 of Lee discloses: 
	wherein the at least two first sub-blocks are respectively connected to a plurality of word lines in different numbers (wordlines 736–737, wordlines 732–735).

Regarding claim 14, Figure 23 of Lee discloses: 
	wherein the at least two first sub-blocks comprise: 
	a second sub-block (wordlines 736–737) adjacent to the plurality of first bit lines; 
	and a third sub-block (wordlines 731–735) adjacent to the first common source line, 
	and wherein the control circuit is configured to: select the plurality of first bit lines as the transmission path of the erase voltage during an erase operation on the second sub-block, and select the first common source line as the transmission path of the erase voltage during an erase operation on the third sub-block (see ¶¶ 75, 187 (describing a lower GDIL erase method for a first-sub block and an upper GIDL erase method for a second sub-block)).

Regarding claim 15, Figure 21 of Lee discloses: 
	a first erase transistor (transistor connected to GSL0–GSL2) configured to select the plurality of first bit lines as the transmission path of the erase voltage; 
	and a second erase transistor (transistor connected to SSL_U, SSL_D) configured to select the first common source line as the transmission path of the erase voltage.

Regarding claim 16, Figure 23 of Lee discloses: 
	a second upper chip (see ¶ 217 (describing a first upper chip and a second upper chip))  stacked on the first upper chip, 
	connected to the first upper chip according to the bonding method (see id.),
	 and comprising a second cell region (CELL1), 
	wherein the second cell region comprises: a second metal layer (650c, 660c) adjacent to the first upper chip and connected to a plurality of second bit lines; 
	a second substrate (610) formed at a higher level than the second metal layer and having a lower surface on which a second common source line (620) is formed; 
	and at least two second sub-blocks (word lines 635–637, word lines 632–634) connected between the plurality of second bit lines and the second common source line, 
	and wherein the control circuit is configured to: select any one of the plurality of second bit lines and the second common source line as the transmission path of the erase voltage based on positions of the at least two second sub-blocks, and perform an erase operation on the at least two second sub-blocks (see ¶¶ 75, 187 (describing a lower GDIL erase method for a first-sub block and an upper GIDL erase method for a second sub-block)).

Regarding claim 17, Lee discloses: 
	wherein the control circuit is further configured to operate as if the at least two first sub-blocks and the at least two second sub-blocks are included in a single memory block (See ¶ 216 (describing a chip-to-chip structure comprising the sub blocks of Figure 23).

Regarding claim 18, Figure 23 of Lee discloses: 
	a lower chip comprising a peripheral circuit region (PERI; see ¶ 217 (describing a lower chip, first upper chip, and second upper chip));
	 and a first upper chip stacked on the lower chip, connected to the lower chip according to a bonding method, and comprising a first cell region (CELL2; see ¶ 217 (describing a lower chip, first upper chip, and second upper chip)); 
	a second upper chip stacked on the first upper chip, connected to the first upper chip according to the bonding method, and comprising a second cell region (CELL1; see ¶ 217 (describing a lower chip, first upper chip, and second upper chip)), 
	wherein the first cell region comprises:
	 a first substrate (710) adjacent to the second upper chip and having a lower surface on which a first common source line (720) is formed;
	 a first metal layer (750c, 760c) adjacent to the lower chip and connected to a plurality of first bit lines; 	
	and a first sub-block (730, word lines 736–738) comprising a plurality of first memory cells vertically stacked, 
	wherein the second cell region comprises:
	 a second substrate (610) having a lower surface on which a second common source line (620) is formed; 
	a second metal layer (650c, 660c) adjacent to the first upper chip and connected to a plurality of second bit lines; 
	and a second sub-block (630) comprising a plurality of second memory cells vertically stacked, 	
	and wherein a direction, in which a channel of the first sub-block is boosted by an erase voltage during an erase operation on the first sub-block, is different from a direction, in which a channel of the second sub-block is boosted by the erase voltage during an erase operation on the second sub-block (see ¶¶ 75, 187 (describing a lower GDIL erase method for the first-sub block and an upper GIDL erase method for the second sub-block)).

Regarding claim 19, Lee discloses: 
	wherein the first sub-block is configured to be boosted in the channel of the first sub-block by the erase voltage during the erase operation on the first sub-block in a direction from the plurality of first bit lines to the first common source line, and wherein the second sub-block is configured to be boosted in the channel of the second sub-block by the erase voltage during the erase operation on the second sub-block in a direction from the second common source line to the plurality of second bit lines (see ¶¶ 75, 187 (describing a lower GDIL erase method for the first-sub block and an upper GIDL erase method for the second sub-block)).

Regarding claim 20, Figure 23 of Lee discloses: 
	wherein the first cell region further comprises a third sub-block (732–735) comprising a plurality of third memory cells vertically stacked, 
	and wherein a direction, in which a channel of the third sub-block is boosted by the erase voltage during an erase operation on the third sub-block, is identical to the direction, which the channel of the second sub-block is boosted by the erase voltage during the erase operation on the second sub-block (Memory cells connected to word lines 732–735 and memory cells connected to 736–738 are part of the same lower/upper chip and are erased according to the same GIDL lower/upper method).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chibvongodze et al. (US 2020/0388335 A1)(“Chibvongodze”).

Regarding claim 1, Chibvongodze discloses: 
	a memory block (see Figure 7C) comprising a first sub-block (Figure 7C: SB0) and a second sub-block (Figure 7C: SB2) that are connected between a common source line (Figure 7C: BSL_0) and a plurality of bit lines (Figure 7C: BL0–BL3) and vertically stacked;
	 and a control circuit (Figure 1A: 104) configured to select any one of the common source line and the plurality of bit lines as a transmission path of an erase voltage based on positions of the first sub-block and the second sub-block (see ¶ 88 (describing identifying as a source-side sub-block and applying appropriate erase voltages; ¶ 91 (describing identifying a drain-side sub-block and applying appropriate erase voltages), 
	and perform erase operations on the first sub-block and the second sub-block in units of sub-blocks (see ¶¶ 88, 91).

Regarding claim 2, Figure 7C of Chibvongodze discloses:
	wherein the second sub-block is stacked on the first sub-block and closer to the plurality of bit lines than the first sub-block (see Figure 7C),
	 and wherein the control circuit is configured to: select the plurality of bit lines as the transmission path of the erase voltage during an erase operation on the second sub-block, and select the common source line as the transmission path of the erase voltage during an erase operation on the first sub-block (see ¶¶ 88, 91).
Related Prior Art
	The following prior art is considered relevant to Applicant’s disclosure: Nam et al. (US 10,600,487 B2).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        December 10, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant application claims priority under 35 U.S.C. 119(b) to Korean application number 10-2020-0181181 filed December 22, 2020.  The priority claim has not been perfected.  See MPEP 2152.06(C).  Absent perfecting the priority claim, the effective filing date of the instant application is the actual filing date of October 15, 2021. 
        
        2 For all claim rejections, the claim limitation “adjacent” is interpreted to mean “not distant : NEARBY”.  See https://www.merriam-webster.com/dictionary/adjacent